Per Curiam.
Plaintiff recovered a judgment against the defendant in this court for a sum which did not carry costs. The defendant now applies to have set off against this judgment one which he holds against the plaintiff. That he would ordinarily be entitled to this relief is conceded; the only question argued being whether the attorney of the plaintiff has a claim upon the plaintiff’s judgment for his taxable costs and court charges which is entitled to be preferred to the defendant’s right to offset the judgment held by him against the plaintiff.
In the case of Phillips v. Mackay, 25 Vroom 319, this court considered the relative rights of the attorney of the plaintiff and those of the defendant, in a case similar to that now before us, and held that the attorney’s claim was paramount, and that the right of the defendant to offset a judgment held by him against the plaintiff must be subordinated to that claim.
As it appears from the agreed upon facts that the costs of the plaintiff’s attorney exceed the amount of the judgment, the defendant’s motion to offset must be denied.